UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO COMMISSION FILE NUMBER: 000-51949 VALLEY COMMERCE BANCORP (Name of small business issuer as specified in its charter) California 46-1981399 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 W. Main Street Visalia, California93291 (Address of principal executive offices) (559) 622-9000 (Issuer’s telephone number) Indicated by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of the issuer’s Common Stock was 2,608,317 as of November 15, 2010. INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 4 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATONS 19 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 ITEM 4 – CONTROLS AND PROCEDURES 36 PART II - OTHER INFORMATION 37 ITEM 1 LEGAL PROCEEDINGS 37 ITEM 1ARISK FACTORS 37 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 37 ITEM 4 RESERVED 38 ITEM 5 OTHER INFORMATION 38 ITEM 6 EXHIBITS 38 SIGNATURES 39 EXHIBIT INDEX 40 2 Index PART I Forward-Looking Information Certain matters discussed in this Quarterly Report on Form 10-Q including, but not limited to, those described in Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations,, are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements.Such risks and uncertainties include, among others: (1) significant increases in competitive pressure in the banking and financial services industries; (2) changes in the interest rate environment, which could reduce anticipated or actual margins; (3) changes in the regulatory environment; (4) general economic conditions, either nationally or regionally and especially in the Company’s primary service area, becoming less favorable than expected and resulting in, among other things, a deterioration in credit quality; (5) operational risks, including data processing systems failures or fraud; (6) changes in business conditions and inflation; (7) changes in technology; (8) changes in monetary and tax policies; and (9) changes in the securities markets, (10) civil disturbances or terrorist threats or acts, or apprehension about the possible future occurrences or acts of this type; (11) outbreak or escalation of hostilities in which the United States is involved, any declaration of war by the U.S. Congress or any other national or international calamity, crisis or emergency; (12) changes in laws and regulations; (13) recently issued accounting pronouncements; (14) government policies, regulations and their enforcement including Bank Secrecy Act – related matters, taxing statutes and regulations; (15) restrictions on dividends that our subsidiaries are allowed to pay to us; (16) the ability to satisfy requirements related to the Sarbanes-Oxley Act and other regulation on internal control; and (17) management’s ability to manage these and other risks.Therefore, the information set forth in such forward-looking statements should be carefully considered when evaluating the business prospects of the Company. When the Company uses in this Quarterly Report on Form 10-Q the words “anticipate,” “estimate,” “expect,” “project,” “intend,” “commit,” “believe” and similar expressions, the Company intends to identify forward-looking statements.Such statements are not guarantees of performance and are subject to certain risks, uncertainties and assumptions, including those described in this Quarterly Report on Form 10-Q.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, expected, projected, intended, committed or believed.The future results and shareholder values of the Company may differ materially from those expressed in these forward-looking statements.Many of the factors that will determine these results and values are beyond the Company’s ability to control or predict.The Company undertakes no obligation to revise or publicly release the results of any revision to these forward-looking statements.For those statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 3 Index PART 1 – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, 2010 December 31, 2009 Assets Cash and due from banks $ $ Available-for-sale investment securities, at fair value Loans, less allowance for loan losses of $6,447,951 at September 30, 2010 and $6,231,065 at December 31, 2009 (Note 4) Bank premises and equipment, net Cash surrender value of bank-owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accrued interest payable and other liabilities Long-term debt Junior subordinated deferrable interest debentures Total liabilities Commitments and contingencies (Note 6) Shareholders’ equity: Serial preferred stock - no par value; 10,000,000 shares authorized, issued and outstanding – 7,700 shares class B and 385 shares class C at September 30, 2010 andDecember 31, 2009 Common stock - no par value; 30,000,000 shares authorized; issued and outstanding – 2,608,317 shares at September 30, 2010 and December 31, 2009 Retained earnings Accumulated other comprehensive income, net of taxes (Note 9) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 4 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest Income: Interest and fees on loans $ Interest on investment securities: Taxable Exempt from Federal income taxes Interest on Federal funds sold - 73 - Interest on deposits in banks Total interest income Interest Expense: Interest on deposits Interest on short-term debt - - - Interest on long-term debt Interest on junior subordinated deferrable interest debentures Total interest expense Net interest income before provision for loan losses Provision for Loan Losses Net interest income after provision for loan losses Non-Interest Income: Service charges Gain on sale of available-for-sale investment securities, net Gain on sale of other real estate - - Mortgage loan brokerage fees Earnings on cash surrender value of life insurance policies Gain from bank owned life insurance - - - Other Total non-interest income Non-Interest Expense: Salaries and employee benefits Occupancy and equipment Other Total non-interest expense Income before provision for income taxes Provision for Income Taxes Net income $ Dividends accrued and discount accreted on preferred Shares ) Net income available to common shareholders $ Basic earnings per share (Note 8) $ Diluted earnings per share (Note 8) $ See notes to unaudited condensed consolidated financial statements. 5 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses (Decrease) increase in deferred loan origination fees, net ) Depreciation Tax benefit from exercise of stock options - ) Deferred tax benefit - Gain on sale of available-for-sale investment securities, net ) ) Amortization (accretion) of premiums (discounts) on investment securities, net ) Increase in cash surrender value of bank-owned life insurance ) ) Gain from bank owned life insurance - ) Stock-based compensation expense Loss on disposition of premises and equipment Gain on sale of other real estate - ) Decrease (increase) in accrued interest receivable and other assets ) Increase (decrease) in accrued interest payable and other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from matured and called available-for-sale investment securities Proceeds from sales of available-for-sale investment securities Purchases of available-for-sale investment securities ) ) Proceeds from principal repayments from available-for-sale mortgage-backed securities Purchase of Federal Home Loan Bank Stock, net ) ) Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sale of equipment - 50 Proceeds from bank owned life insurance - Proceeds from sale of other real estate - Net cash used in investing activities ) ) Continued on next page. 6 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (Continued) For the Nine Months Ended September 30, Cash Flows from Financing Activities: Net increase in noninterest-bearing and interest-bearing deposits $ $ Net (decrease) increase in time deposits ) Proceeds from exercised stock options - Benefit from exercised stock options - Proceeds from issuance of preferred stock - Cash dividends paid on preferred stock ) ) Decrease in short-term borrowings, net - ) Principal payments on long-term debt ) ) Cash paid to repurchase fractional shares - ) Net cash (used in) provided by financing activities ) Increase in cash and cash equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest expense $ $ Income taxes $ $ Non-Cash Investing Activities: Net change in unrealized loss on available-for-sale securities $ $ Non-Cash Financing Activities: Accrued dividends on preferred stock $ $ Real estate owned acquired through foreclosure $ - $ See notes to unaudited condensed consolidated financial statements. 7 Index VALLEY COMMERCE BANCORP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL On February 2, 2002, Valley Commerce Bancorp (the "Company") was incorporated as a bank holding company for the purpose of acquiring Valley Business Bank (the "Bank") in a one bank holding company reorganization intended to provide the Company and the Bank greater flexibility to expand and diversify.The reorganization was completed on November 21, 2002, subsequent to which the Bank continued its operations as previously conducted, but as a wholly owned subsidiary of the Company. The Bank commenced operations in 1996 and operates branches in Visalia, Fresno, Woodlake, Tipton, and Tulare.The Bank’s primary source of revenue is generated from providing loans to customers who are predominately small and middle market businesses and individuals residing in the surrounding areas.The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to applicable legal limits.The Bank is participating in the FDIC Transaction Account Guarantee Program which was extended through December 31, 2010.Under the program, all noninterest-bearing transaction accounts are fully guaranteed by the FDIC for the entire amount in the account.Coverage under the Transaction Account Guarantee Program is in addition to and separate from the coverage under the FDIC’s general deposit insurance rules. 2. BASIS OF PRESENTATION The interim unaudited condensed consolidated financial statements of Valley Commerce Bancorp and subsidiary have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). These interim condensed consolidated financial statements include the accounts of Valley Commerce Bancorp and its wholly owned subsidiary Valley Business Bank (the “Bank”) (collectively, the “Company”). Valley Commerce Trust I, a wholly-owned subsidiary formed for the exclusive purpose of issuing trust preferred securities, is not consolidated into the Company's consolidated financial statements and, accordingly, is accounted for under the equity method.The Company’s investment in the Trust is included in accrued interest receivable and other assets on the consolidated balance sheet.All significant intercompany accounts and transactions have been eliminated in consolidation.All adjustments (consisting only of normal recurring adjustments) which, in the opinion of Management, are necessary for a fair presentation of Valley Commerce Bancorp’s consolidated financial position at September 30, 2010 and December 31, 2009, the results of its operations for the three and nine month periods ended September 30, 2010 and 2009, and its cash flows for the nine month periods ended September 30, 2010 and 2009 have been included therein.Certain information and footnote disclosures normally included in the annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted, however, the Company believes that the disclosures made are adequate to make the information not misleading.These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2009 Annual Report on Form 10-K.The results of operations and cash flows for the interim periods presented are not necessarily indicative of the results for a full year. The preparation of these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ significantly from those estimates. Management has determined that because all of the commercial banking products and services offered by the Company are available in each branch of the Bank, all branches are located within the same economic environment and management does not allocate resources based on the performance of different lending or transaction activities, it is appropriate to aggregate the Bank branches and report them as a single operating segment.No single customer accounts for more than 10% of the revenues of the Company or the Bank. 8 Index 3. AVAILABLE-FOR-SALE INVESTMENT SECURITIES The amortized cost and estimated fair value of available-for-sale investment securities at the dates indicated consisted of the following: September 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Debt securities: U.S. Government agencies $ $
